Exhibit Middleburg Financial Corporation Announces 2010 First Quarter Earnings Contact: Gary R. Shook, President 540-687-4801 or pres@middleburgbank.com Raj Mehra, EVP & CFO 540-687-4816 or cfo@midleburgbank.com Jeffrey H. Culver, EVP & COO 703-737-3470 or coo@middleburgbank.com MIDDLEBURG, VIRGINIA (April 30, 2010) – Middleburg Financial Corporation (the “Company”), (NASDAQ – MBRG), parent company of Middleburg Bank (the “Bank”), today reported its financial results for the first quarter of 2010. First Quarter 2010 Highlights: · Net income of $813,844 for the quarter; · Diluted earnings per share of $0.12 for the quarter; · Net interest margin of 3.94% for the quarter; · Total asset growth of $42.3 million or 4.3% for the quarter; · Total loans increased by $13.8 million or 2.1% for the quarter; · Total deposit growth of $22.7 million or 2.7% for the quarter; · Provision for loan losses decreased 3.5% relative to the previous quarter; and · Tier I capital ratio of 13.8%, leverage ratio of 10.7% “Based on the first quarter of 2010 we are cautiously optimistic” said Gary R. Shook, president of Middleburg Financial Corporation.“There is evidence that loan and deposit growth is accelerating and we are seeing growth in our wealth management business as well.We attribute much of this growth to improved economic conditions in our primary markets.However, we foresee a continuation of problem loans throughout this year, which will continue to impact earnings.” Net Interest Income and Net Interest Margin Net interest income was $8.5 million during the three months ended March 31, 2010, a decrease of 3.0% relative to the quarter ended December 31, 2009. The average yield on earning assets was 5.58% for the quarter ended March 31, 2010, down 62 basis points relative to the quarter ended December 31, 2009.We reduced our costs for deposits as well as for borrowings in the first quarter of 2010.
